
	
		II
		111th CONGRESS
		2d Session
		S. 4026
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish in the Department of Commerce the Minority
		  Business Development Program to provide qualified minority businesses with
		  technical assistance and contracting opportunities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minority Business Development
			 Improvements Act of 2010.
		2.Minority Business
			 Development ProgramThe
			 Director of the Minority Business Development Agency shall establish the
			 Minority Business Development Program (in this Act referred to as the
			 Program) to assist qualified minority businesses. The Program
			 shall provide to such businesses the following:
			(1)Technical
			 assistance.
			(2)Contract
			 procurement assistance.
			3.Qualified
			 minority business
			(a)CertificationFor
			 purposes of the Program, the Director may certify as a qualified minority
			 business any entity that satisfies each of the following:
				(1)Not less than 51
			 percent of the entity is directly and unconditionally owned or controlled by
			 historically disadvantaged individuals.
				(2)Each officer or
			 other individual who exercises control over the regular operations of the
			 entity is a historically disadvantaged individual.
				(3)The net worth of each principal of the
			 entity is not greater than $2,000,000. (The equity of a disadvantaged owner in
			 a primary personal residence shall be considered in this calculation.)
				(4)The principal
			 place of business of the entity is in the United States.
				(5)Each principal of the entity maintains good
			 character in the determination of the Director.
				(6)The entity engages in competitive and bona
			 fide commercial business operations in not less than one sector of industry
			 that has a North American Industry Classification System code.
				(7)The entity submits
			 reports to the Director at such time, in such form, and containing such
			 information as the Director may require.
				(8)Any additional
			 requirements that the Director determines appropriate.
				(b)Term of
			 certificationA certification under this section shall be for a
			 term of 5 years and may not be renewed.
			4.Technical
			 assistance
			(a)In
			 generalIn carrying out the
			 Program, the Director may provide to qualified minority businesses technical
			 assistance with regard to the following:
				(1)Writing business
			 plans.
				(2)Marketing.
				(3)Management.
				(4)Securing
			 sufficient financing for business operations.
				(b)Contract
			 authorityThe Director may
			 enter into agreements with persons to provide technical assistance under this
			 section.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $200,000,000 to the Director to carry out this section. Such sums shall remain
			 available until expended.
			5.Set-aside
			 contracting opportunities
			(a)In
			 generalThe Director may
			 enter into agreements with the United States Government and any department,
			 agency, or officer thereof having procurement powers for purposes of providing
			 for the fulfillment of procurement contracts and providing opportunities for
			 qualified minority businesses with regard to such contracts.
			(b)Qualifications
			 on participationThe Director
			 shall by rule establish requirements for participation under this section by a
			 qualified minority business in a contract.
			(c)Annual limit on
			 number of contracts per qualified minority businessA qualified minority business may not
			 participate under this section in contracts in an amount that exceeds
			 $10,000,000 for goods and services each fiscal year.
			(d)Limits on
			 contract amounts
				(1)Goods and
			 servicesExcept as provided
			 in paragraph (2), a contract for goods and services under this section may not
			 exceed $6,000,000.
				(2)Manufacturing
			 and constructionA contract for manufacturing and construction
			 services under this section may not exceed $10,000,000.
				6.Termination from
			 the ProgramThe Director may
			 terminate a qualified minority business from the Program for any violation of a
			 requirement of sections 3 through 5 of this Act by that qualified minority
			 business, including the following:
			(1)Conduct by a
			 principal of the qualified minority business that indicates a lack of business
			 integrity.
			(2)Willful failure to
			 comply with applicable labor standards and obligations.
			(3)Consistent failure
			 to tender adequate performance with regard to contracts under the
			 Program.
			(4)Failure to obtain
			 and maintain relevant certifications.
			(5)Failure to pay
			 outstanding obligations owed to the Federal Government.
			7.Reports
			(a)Report of the
			 DirectorNot later than
			 October 1, 2011, and annually thereafter, the Director shall submit to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate a report
			 describing the activities of the Director during the preceding year with
			 respect to the Program.
			(b)Report of the
			 Secretary of CommerceNot
			 later than October 1, 2011, and annually thereafter, the Secretary of Commerce
			 shall submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Commerce, Science, and Transportation of
			 the Senate a report describing the activities the Secretary engaged in during
			 the preceding year to build wealth among historically disadvantaged
			 individuals.
			8.DefinitionsIn this Act:
			(1)Historically
			 disadvantaged individualThe term historically
			 disadvantaged individual means any individual who is a member of a group
			 that is designated as eligible to receive assistance under section 1400.1 of
			 title 15, Code of Federal Regulations, as in effect on January 1, 2009.
			(2)PrincipalThe
			 term principal means any person that the Director determines
			 exercises significant control over the regular operations of a business
			 entity.
			
